Citation Nr: 0832655	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  98-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent from June 30, 1994 to August 7, 1999 and 50 percent 
evaluation from August 8, 1999, forward, for service-
connected major depression and post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to a compensable rating for service-connected 
amenorrhea and pelvic inflammatory disease (PID).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to June 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for the 
above claims and assigned a 30 percent rating for major 
depression and PTSD, effective June 30, 1994, and a 
noncompensable rating for amenorrhea.  In July 2004, the RO 
granted a 50 percent rating for major depression and PTSD, 
effective August 8, 1999, and continued the noncompensable 
rating for amenorrhea.  In October 2004, the Board remanded 
the present matter for additional development and due process 
concerns.  In a January 2008 rating decision, the RO 
increased the rating for major depression and PTSD to 70 
percent, effective July 31, 2006.

In July 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

During the July 2008 hearing, the veteran's representative 
discussed applying for aid and assistance due to the 
veteran's inability to work and being housebound to some 
extent.  July 2008 Transcript, p. 10.  The Board considers 
this as an informal claim for aid and assistance and refers 
it to the RO for appropriate action.  See 38 C.F.R. § 3.155.  
In addition, the Board sympathetically notes that the veteran 
recently had a severe premature delivery in April 2008.  The 
veteran's private physical, Dr. M.H., noted in a July 2008 
treatment report that the veteran was sexually assaulted in 
1992, which was during her military service, and that there 
was a possibility of damage to the cervix as a result of the 
assault which caused an incompetent cervix.  Based on this 
medical record, a claim for special monthly compensation for 
loss of use of a creative organ is referred to the RO for 
appropriate action.  See id.


FINDINGS OF FACT

1.  From June 30, 1994 to September 30, 2000, the veteran's 
PTSD is manifested by occupational and social impairment, 
with reduced reliability and productivity.

2.  From October 1, 2000, forward, the veteran's PTSD is 
manifested by total occupational and social impairment.

3.  The veteran requires ongoing medical and drug therapy to 
treat her amenorrhea.


CONCLUSIONS OF LAW

1.  From June 30, 1994 to September 30, 2000, the schedular 
criteria for the assignment of a disability evaluation of 50 
percent, but not higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9411, 9440 (2007).

2.  From October 1, 2000, forward, the schedular criteria for 
the assignment of a disability evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2007).

3.  The schedular criteria for the assignment of a disability 
evaluation of 10 percent, but not higher, for amenorrhea and 
PID have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7614 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

A.  PTSD and major depression

The veteran's service-connected PTSD has a staged rating of 
30 percent from June 30, 1994 to August 7, 1999, 50 percent 
from August 8, 1999 to July 30, 2006, and 70 percent from 
July 31, 2006, forward, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  Anxiety disorders, which 
include PTSD, are rated under the criteria set forth in 
Diagnostic Code 9440.  Under this criteria, a 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2007).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is assigned where there is "some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).

In examining the evidence in this case, the Board concludes 
that the findings approximate the criteria for the assignment 
of a 50 percent disability rating from June 30, 1994 to 
September 30, 2000 and a 100 percent disability rating from 
October 1, 2000, forward.  

The evidence from June 1994 to September 2000 shows that the 
veteran's symptoms more nearly approximated a 50 percent 
rating under Diagnostic Code 9411.  Although there were 
periods of some improvement of her symptoms, her symptoms 
overall consistently approximated the criteria for a 50 
percent rating.  The evidence shows that the veteran 
struggled with personal relationships.  She was unable to 
keep friends or maintain romantic relationships.  She did 
have a good relationship with her mother and sister, with 
whom she lived.  She was also unable to maintain employment.  
She worked several times during this period in sales and as a 
receptionist, but was unable to deal with the pressures of 
the jobs.  During VA examinations and VA treatment, the 
veteran stated that she basically stayed home as she was 
fearful of leaving the house and reported self-isolating 
behavior.  She also complained of having no appetite and had 
problems sleeping.  During this time period, the veteran's 
symptoms included withdrawal from social activities, 
excessive irritability, inability to trust others or 
concentrate, constant nightmares and flashbacks of her 
inservice stressors, very slow thought processes and very 
depressed mood.  The veteran's depression was found to be at 
a level that interfered with everyday functioning.  The 
veteran's affect had been described as constricted and 
withdrawn and she had trouble with give-and-take 
conversations.  She had been described as being in a great 
deal of psychological distress and totally disabled due to 
the trauma experienced in service.  The veteran also had 
intermittent periods of suicidal ideation and three suicide 
attempts were made in 1997, 1998, and 1999.  Although the 
evidence during the June 1995 to September 2000 time period 
does not completely satisfy the criteria for a 50 percent 
rating, based on the evidence of record and the benefit-of-
the doubt doctrine, the Board finds that the severity of the 
overall disability warrants a 50 percent rating for the 
veteran's PTSD, from June 1994 to September 2000.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Noting that the veteran approximates, but does not fully 
meet, the criteria for a 50 percent rating from June 1994 to 
September 2000, the Board also points out that the criteria 
for a rating higher than 50 percent are neither approximated 
nor met during this time period.  The veteran was reported to 
be oriented to all spheres, thought processes were normal, 
sensorium was intact, there were no delusional or 
hallucinatory elements, and insight and judgment were fair.  
There was no evidence that she had obsessional rituals; 
illogical, obscure, or irrelevant speech; impaired impulse 
control; or neglect of personal hygiene and her relationship 
with her family was good.  Accordingly, the preponderance of 
the evidence is against a rating higher than 50 percent for 
the veteran's PTSD, from June 1994 to September 2000.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440.

The evidence from October 2000, forward, shows that the 
veteran's symptoms more nearly approximated a 100 percent 
rating under Diagnostic Code 9411.  During a VA examination 
in October 2000, the veteran stated that she was feeling 
depressed and had decreased sleep, poor motivation, no 
energy, suicidal ideation, feelings of guilt and being dirty, 
decreased concentration and appetite, flashbacks and 
experiences of disassociation.  She continued to have serious 
impairment with social and occupational functioning.  Mental 
status examination revealed that the veteran was neatly 
dressed, pleasant and cooperative.  Her affect was 
constricted and mood was depressed.  She cried during the 
interview and admitted crying a lot at home and having 
anxiety spells.  She withdrew from people and felt numb about 
things around her.  She had nightmares two to three times a 
week and would wake up anxious and fearful, sometimes 
screaming and sweaty.  She would check the windows and doors 
before sleeping and was hypervigilant.  She did not trust men 
and avoided them.  She had flashbacks of her inservice 
stressors.  She had suicidal ideation, but not homicidal 
ideation, although she expressed having violent thoughts.  
She had diminished concentration, paranoid ideations, and 
poor impulse control.  Thinking was coherent and tight in 
associations and her memory, judgment and insight were fair.  
She was diagnosed as having severe and chronic PTSD and was 
assigned a GAF score of 48.

In July 2006, the veteran was afforded another VA 
examination.  At that time, the veteran complained of 
symptoms similar to those noted in the October 2000 
examination.  She was married at that time, but was not 
living with her husband and had marital problems.  She 
reported that she attempted to go to school at Georgia State, 
but was unable to graduate as she had problems with memory 
and concentration.  She spent most of her days lying in bed 
or on the couch daydreaming.  Sometimes she would watch 
television or walk outside.  She did not bath regularly or 
comb her hair.  Mental status examination mirrored that in 
the October 2000 examination, except that her cognitive 
examination was significant for poor recall of words and 
inability to spell "world" backwards.  She was diagnosed as 
having moderate to severe PTSD and moderate dysthymic 
disorder and was assigned a GAF score of 55.  The examiner 
opined that the veteran's occupational and social functioning 
were significantly impaired at the moderate to severe level 
based on a very poor work records for the past 12 years, 
ongoing difficulties in her marriage and lack of other 
significant relationships outside of her most immediate 
family.  

In July 2008, the veteran testified in a personal hearing 
that she had difficulty getting out of bed in the morning and 
was living with her mother at the time because she needed 
more care than what her husband could provide.  She was 
unable to remain composed during the hearing and began crying 
when she described the premature birth of her son.  She 
stated that she struggled with suicidal thoughts.  Her mother 
testified that each day is a victory when she can get her 
daughter out of bed and that her condition had become worse 
after the premature birth of her son.  She also stated that 
the veteran had a hard time maintaining her personal hygiene 
and that her mind played tricks on her; for example, at times 
thought she took her medication when she, in fact, did not.  
The veteran had little motivation to do anything, had crying 
spells at home and frequently recalled her inservice 
stressors.  Letters from the veteran's husband and mother 
that were submitted during the July 2008 hearing support the 
veteran's testimony regarding her symptoms.  

In a letter dated July 2008, the veteran's VA psychiatrist 
stated that the veteran endorsed symptoms of intrusive 
thoughts and memories, sleep disturbances with nightmares, 
hypervigilance, profound depression, guilt feelings, social 
isolation, sadness, hopelessness, worthlessness, and poor 
energy.  The veteran also reported symptoms of increased 
arousal, including irritability, poor concentration and 
increased startle response.  The veteran was diagnosed as 
having severe and chronic PTSD and major depressive disorder 
and was assigned a GAF score of 38.

Although the evidence beginning October 2000 does not 
completely satisfy the criteria for a 100 percent rating, the 
Board finds that the veteran and her mother were credible 
during the personal hearing and that the medical evidence of 
record demonstrates that the veteran's condition severely 
impairs her occupational and social functioning.  The veteran 
has been unable to obtain any employment for many years and 
she has completely isolated herself socially, even from her 
husband.  In addition, beginning October 2000, the evidence 
shows that the veteran has seriously struggled with thoughts 
of suicide and demonstrated an inability to perform 
activities of daily living.  Based on the evidence of record 
and the benefit-of-the doubt doctrine, the severity of the 
overall disability warrants a 100 percent rating for the 
veteran's PTSD, from October 2000, forward.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Amenorrhea and PID

The veteran's disability due to amenorrhea and PID has been 
rated under DC 7614, for disease, injury, or adhesions of the 
fallopian tube, which is rated pursuant to the General Rating 
Formula for Female Reproductive Organs, including Pelvic 
inflammatory Disease (PID).  Under these criteria, a 
noncompensable rating is assigned for symptoms that do not 
require continuous treatment.  A 10 percent rating is 
assigned for symptoms that require continuous treatment, and 
a 30 percent rating is assigned for symptoms not controlled 
by continuous treatment.  38 C.F.R. Part 4, § 4.116, Code 
7614.

In examining the evidence in this case, the Board concludes 
that the findings satisfy the criteria for the assignment of 
a 10 percent disability rating.  VA examinations and 
treatment records show that the veteran has been undergoing 
drug therapy for her amenorrhea and has been receiving 
ongoing VA medical treatment for her service-connected 
conditions.  Therefore, a 10 percent disability rating is 
warranted for the veteran's amenorrhea and PID.  

Regrettably, a rating higher than 10 percent is not available 
for the veteran's service-connected amenorrhea and PID.  In 
order to receive a 30 percent rating under Diagnostic Code 
7614, the evidence must show that the veteran's symptoms are 
not controlled by continuous treatment.  This has not been 
demonstrated by the  competent medical evidence of record nor 
has the veteran claim such.  In addition, the Board is 
constrained by the regulations set out concerning disability 
ratings and there is no other applicable Diagnostic Code that 
would entitle her to a higher rating.  The Board notes, 
however, that a claim for special monthly compensation for 
loss of a creative organ has been referred to the RO.  

Therefore, based on the evidence of record, the Board finds 
that the severity of the veteran's amenorrhea and PID 
warrants a 10 percent rating.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

From June 30, 1994 to September 30, 2000, entitlement to a 
rating of 50 percent, and not higher, for service-connected 
PTSD and major depression is granted, subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.

From October 1, 2000, forward, entitlement to a rating of 100 
percent for service-connected PTSD and major depression is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

Entitlement to a rating of 10 percent, and not higher, for 
service-connected amenorrhea and PID, subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.




______________________________________________
L.J. Bakke
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


